J-S70034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 NOEL ROSADO                              :
                                          :
                    Appellant             :         No. 567 EDA 2018

               Appeal from the PCRA Order February 8, 2018
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0002899-2001


BEFORE: GANTMAN, P.J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED JULY 02, 2019

      Appellant, Noel Rosado, appeals from the order denying his eighth

petition per the Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-

9546. On May 7, 2002, Appellant pled guilty to one count of rape. The court

sentenced him to 6 to 18 years’ incarceration on September 9, 2002.

Appellant did not file a direct appeal. Between 2003 and 2016, Appellant filed

seven unsuccessful PCRA petitions. On September 18, 2017, Appellant pro se

filed a pleading he entitled a “Petition to Enforce Guilty Plea.” The PCRA court

appointed counsel, who filed an amended petition on December 28, 2017,

seeking relief from an illegal sentence under Commonwealth v. Muniz, 640

Pa. 699, 164 A.3d 1189 (2017), cert denied, ___ U.S. ___, 138 S.Ct. 925,

200 L.Ed.2d 213 (2018). The PCRA court issued Rule 907 notice on January

11, 2018. Appellant filed a pro se “response” on January 29, 2018. Counsel
J-S70034-18


filed a premature notice of appeal on February 2, 2018. On February 8, 2018,

the court denied relief, stating it did not consider Appellant’s pro se filings

because he had counsel of record. The court’s order further noted counsel’s

premature notice of appeal and directed counsel to correct the record.

Appellant timely filed a counseled amended notice of appeal on February 9,

2018, and a timely court-ordered Rule 1925(b) statement.

       Any petition for collateral relief will generally be considered a PCRA

petition if it raises issues cognizable under the PCRA. Commonwealth v.

Jackson, 30 A.3d 516 (Pa.Super. 2011), appeal denied, 616 Pa. 634, 47 A.3d

845 (2012); 42 Pa.C.S.A. § 9542.               The timeliness of a PCRA petition is a

jurisdictional requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super.

2016).    A PCRA petition must be filed within one year of the date the

underlying judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is deemed final at the conclusion of direct review or at the

expiration of time for seeking review.             42 Pa.C.S.A. § 9545(b)(3).    The

statutory exceptions to the time-bar allow very limited circumstances to

excuse the late filing of a petition; a petitioner asserting an exception must

also file the petition within 60 days of the date the claim could first have been

presented.1 See 42 Pa.C.S.A. § 9545(b)(1)-(b)(2). To assert the exception


____________________________________________


1 As of December 24, 2018, Section 9545(b)(2) now provides any PCRA
petition invoking a timeliness exception must be filed within one year of the



                                           -2-
J-S70034-18


under Section 9545(b)(1)(iii), “a petitioner must prove that there is a new

constitutional right and that the right has been held by that court to apply

retroactively.” Commonwealth v. Chambers, 35 A.3d 34, 41 (Pa.Super.

2011), appeal denied, 616 Pa. 625, 46 A.3d 715 (2012).

       Instantly, Appellant challenged the legality of his sentence under Muniz,

which is cognizable under the PCRA; and the court properly treated the filing

as a PCRA petition. See 42 Pa.C.S.A. § 9543(a)(2)(i); Jackson, supra. The

judgment of sentence became final on October 9, 2002, upon expiration of

the time to file a direct appeal. See Pa.R.A.P. 903(a). Appellant filed the

current PCRA petition on September 18, 2017, which is patently untimely.

See 42 Pa.C.S.A. § 9545(b)(1).             Appellant attempts to invoke the “new

constitutional right” exception, citing Muniz, supra. Muniz, however, does

not serve as an exception to the PCRA time-bar.2 See Commonwealth v.


____________________________________________


date the claim could first have been presented. See Act 2018, Oct. 24, P.L.
894, No. 146, § 2, effective Dec. 24, 2018.

2 An illegal-sentence claim must first satisfy the statutory time limits of the
PCRA or one of its exceptions. See Commonwealth v. Fahy, 558 Pa. 313,
737 A.2d 214 (1999). Otherwise, the claim is incapable of review. See
Commonwealth v. Infante, 63 A.3d 358, 365 (Pa.Super. 2013) (reiterating,
“a collateral claim regarding the legality of a sentence can be lost for failure
to raise it in a timely manner under the PCRA”). Muniz created only a
substantive claim, which retroactively applies in the collateral context if the
jurisdictional time limits have already been met. Commonwealth v. Rivera-
Figueroa, 174 A.3d 674, 678 (Pa.Super. 2017). Here, Muniz does not serve
as an exception to the statutory time bar or excuse the patent untimeliness
of Appellant’s current petition.



                                           -3-
J-S70034-18


Murphy, 180 A.3d 402 (Pa.Super. 2018), appeal denied, ___ Pa. ___, 195

A.3d 559 (2018) (stating petitioner cannot rely on Muniz to meet timeliness

exception under Section 9545(b) unless and until Supreme Court allows).

Therefore, Appellant’s petition remains time-barred; and the PCRA court

lacked jurisdiction to review it on the merits.3       See Zeigler, supra.

Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/19




____________________________________________


3 The certified record belies the basis of Appellant’s underlying claim, where
the record confirms he completed and signed a sex offender registration
colloquy as part of his guilty plea proceedings.

                                           -4-